     Case 3:17-cv-02327-BAS-JLB Document 194 Filed 09/15/21 PageID.14859 Page 1 of 3




 1   FITZGERALD JOSEPH LLP                            JENNER & BLOCK LLP
     JACK FITZGERALD (SBN 257370)                     Dean N. Panos (pro hac vice)
 2
     jack@fitzgeraldjoseph.com                        dpanos@jenner.com
 3   PAUL K. JOSEPH (SBN 287057)                      Richard P. Steinken (pro hac vice)
     paul@fitzgeraldjoseph.com                        rsteinken@jenner.com
 4
     MELANIE PERSINGER (SBN 275423)                   353 North Clark Street
 5   melanie@fitzgeraldjoseph.com                     Chicago, IL 60654-3456
     TREVOR M. FLYNN (SBN 253362)                     Telephone: (312) 222-9350
 6
     trevor@fitzgeraldjoseph.com                      Facsimile: (312) 527-0484
 7   2341 Jefferson Street, Suite 200
     San Diego, California 92110                      JENNER & BLOCK LLP
 8
     Phone: (619) 215-1741                            Kate T. Spelman (Cal. Bar No. 269109)
 9   Fax: (619) 331-2943                              kspelman@jenner.com
                                                      Alexander M. Smith (Cal. Bar No. 295187)
10
     Class Counsel                                    asmith@jenner.com
11                                                    633 West 5th Street, Suite 3600
                                                      Los Angeles, CA 90071-2054
12
                                                      Telephone: (213) 239-5100
13                                                    Facsimile: (213) 239-5199
14
                                                      Attorneys for Defendant
15
16                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF CALIFORNIA
17
18   PATRICK MCMORROW, MARCO
     OHLIN, and MELODY DIGREGORIO, on
19                                                     Case No: 3:17-cv-02327-BAS-JLB
     behalf of themselves, all others similarly
20   situated and the general public,                   NOTICE OF SETTLEMENT
21                    Plaintiffs,
22                                                     District Judge: Hon. Cynthia A. Bashant
                      v.                               Magistrate Judge: Hon. Jill L. Burkhardt
23
24
     MONDELĒZ INTERNATIONAL, INC.,
25               Defendant.
26
27
28

                       McMorrow et al. v. Mondelez Intl., Inc., Case No. 17-cv-02327
                                         NOTICE OF SETTLEMENT
      Case 3:17-cv-02327-BAS-JLB Document 194 Filed 09/15/21 PageID.14860 Page 2 of 3




 1                                   NOTICE OF SETTLEMENT
 2   TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS:
 3         PLEASE TAKE NOTICE THAT, the parties have reached agreement in principle on
 4   the material terms of a proposed nationwide class settlement for which the parties intend to
 5   seek preliminary approval from the Court pursuant to Fed. R. Civ. P. 23(e). The parties
 6   anticipate Plaintiffs filing a Motion for Preliminary Approval on or before Monday,
 7   November 15, 2021. In light of the foregoing, the parties request that the Court vacate the
 8   upcoming deadlines and trial date set forth in the July 23, 2021 Scheduling Order, (see Dkt.
 9   No. 186) and all deadlines set forth in the August 20, 2021 Minute Order regarding the
10   parties’ discovery disputes (see Dkt. No. 193).
11
12   Date: September 15, 2021         Respectfully submitted,
13                                    /s/ Paul K. Joseph
                                      FITZGERALD JOSEPH LLP
14
                                      JACK FITZGERALD
15                                    jack@fitzgeraldjoseph.com
                                      PAUL K. JOSEPH
16
                                      paul@fitzgeraldjoseph.com
17                                    MELANIE PERSINGER
                                      melanie@fitzgeraldjoseph.com
18
                                      TREVOR M. FLYNN
19                                    trevor@fitzgeraldjoseph.com
                                      2341 Jefferson Street, Suite 200
20
                                      San Diego, California 92110
21                                    Phone: (619) 215-1741
                                      Fax: (619) 331-2943
22
                                      Class Counsel
23
24
                                      /s/ Dean N. Panos
25                                    JENNER & BLOCK LLP
26                                    Dean N. Panos (pro hac vice)
                                      dpanos@jenner.com
27                                    Richard P. Steinken (pro hac vice)
28                                    rsteinken@jenner.com

                                                     1
                        McMorrow et al. v. Mondelez Intl., Inc., Case No. 17-cv-02327
                                          NOTICE OF SETTLEMENT
     Case 3:17-cv-02327-BAS-JLB Document 194 Filed 09/15/21 PageID.14861 Page 3 of 3




 1                                 353 North Clark Street
                                   Chicago, IL 60654-3456
 2
                                   Telephone: (312) 222-9350
 3                                 Facsimile: (312) 527-0484
 4
                                   JENNER & BLOCK LLP
 5                                 Kate T. Spelman (Cal. Bar No. 269109)
                                   kspelman@jenner.com
 6
                                   Alexander M. Smith (Cal. Bar No. 295187)
 7                                 asmith@jenner.com
                                   633 West 5th Street, Suite 3600
 8
                                   Los Angeles, CA 90071-2054
 9                                 Telephone: (213) 239-5100
                                   Facsimile: (213) 239-5199
10
                                   Attorneys for Defendant
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
                     McMorrow et al. v. Mondelez Intl., Inc., Case No. 17-cv-02327
                                       NOTICE OF SETTLEMENT
